Title: To Thomas Jefferson from John Ledyard, 19 March 1787
From: Ledyard, John
To: Jefferson, Thomas



Sir
St. Petersbourg March 19th. 1787

It will be one of the remaining pleasures of my life to thank you for the many instances of your friendship to me and wherever I am to pursue you incessantly with the tale of my gratitude.
If Mr. Barclay should be at Paris let him rank with you as my next friend: I hardly know how to estimate the goodness of the Marquis la Fayette to me, but I think a french nobleman of the first character in his country never did more to serve an obscure citizen of another than the Marquis has done for me: and I am as sure that it is impossible (without some kind of soul made express for the purpose) that an obscure citizen in such a situation can be more gratefull than I am: may he be told so and with my Compliments to his Lady. My Compliments wait on Mr. Short, Commodore Jones and Colo. Franks if at Paris—with thanks for their favours also. If I was sure Mr. Barclay was at Paris I would write him, for no man less acquainted with him esteems him more than I do, believing verily that of such as him consisteth the kingdom  of heaven. I cannot tell you by what means I came to Petersbourg, and hardly know by what means I shall quit it in the further prossecution of my tour round the world by Land: if I have any merit in the affair it is perseverence, for most severely have I been buffeted, and yet still am I even more obstinate than before—and fate as obstinate continues her assaults. How the matter will terminate I know not: the most probable Conjecture is that I shall Succeed, and be kicked round the world as I have hitherto been from England thro Denmark, thro Sweeden, thro Sweedish lapland, Sweedish finland and the most unfrequented parts of Russian finland to this Aurora Borealis of a City. I cannot give you a history of myself since I saw you, or since I wrote you last: however abridged, it would be too long: upon the whole, mankind have used me well, and tho I have as yet reached only the first stage of my journey, I feel myself much indebted to that urbanity which I always thought more general than many think it to be, and was it not for the villianous laws and bad examples of some Governments I have passed thro, I am persuaded that I should have been able to have given you still better accounts of our fellow creatures.
But I am hastning to those countries where goodness if natural to the human heart will appear independant of example and furnish an Annecdote of the character of man not unworthy the attention of him who wrote the declaration of American Independence.
I did not hear of the death of Monsieur de Vergenes untill I arived here. Permit me to express my regret at the loss of so great a man and of so good a Man. Permit me also to congratulate you as the minister of my Country on account of the additional commercial privileges granted by france to america and to send you my ardent wishes that the friendly spirit which dictated them may last forever: I was extremely pleased at reading this account, and to heighten the satisfaction I felt I found the name of la Fayette there. There was a report a few days ago of which I have heard nothing since, that the french ships under the Command Capt. Lapereux had arived at Kamchatka. There is an equipment now on foot here for that ocean and it is first to visit the N. W. Coast of America: it is to consist of four ships. This and the equipment that went from here 12 months since by land to Kamchatka are to cooperate in a design of some sort in the northern pacific Ocean—the lord knows what—nor does it matter what with me—nor need it with you, or any other Minister or any Potentate southward of 50° of Latitude. I can only say that you are in no danger of having the luxurious repose of your charming climates disturbed by a  second incursion of either Goth Vandal Hun or Scythian. I dined to day with Doctr. Pallas Professor of Natural history &c. &c.—an Accomplished Sweed: my friend: has been all thro European and asiatic Russia. I find the little french I have of infinite service to me: I could not do with out it. It is a most extraordinary language: I believe that wolves, rocks, woods and snow understand it, for I have addressed them in it and they have all been very complaisant to me. But I dined in a shirt that I had worn four days. I have but two: and I suppose when I write you next I shall have none.
We had a Scythian at table that belongs to the royal society of Physicians here: the moment the savage knew me, and my designs he became my friend and it will be by his generous assistance joined with that of Doctr. Pallas that I shall be able to procure a royal passport without which I can not stir: but this must be done thro the application of the french Minister (there being no American one here) and to whose secretary I shall apply with Dr. Pallas to morrow: and beg liberty to Make use of your name and the Marquis la fayettes as to my character. As all my Letters of recommendation have been English and as I have been hitherto used by them with the greatest kindness and respect I first applied to the English Embassy: but without success: the ostensible apology was that the present political moment between England and Russia would make it disagreeable for the English minister to ask any favour: but I saw the reason—the true reason in the specula of the secretarys eye—and so damn his eyes—which in this case particularly I concieve to be polite language: I hate ill nature and pity a fool.
Sir, I have waited on the Secretary of the french embassy who will dispatch my Letter with one of his accompanying it to the Count Segur to morrow morning. I will endeavour to write you again before I leave Petersbourg and give you some further accounts of myself.—In the meantime I wish you health. I have wrote a very short Letter to the Marquis. Adieu!
I have the honor to be with respect & friendship Sr. Your much obliged & most obt. & most hbl. Servt.,

Ledyard

